Citation Nr: 1640223	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  11-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to a disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).

 (The issues of entitlement to service connection for bilateral hearing loss and residuals of a head injury will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and A.R.


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971, to include a tour of duty in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, October 2009, and April 2011 decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City Utah.

In July 2011, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with the claims file.  The provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding the issues on appeal.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

In March 2014, the Board directed that the RO conduct additional development, to include attempt to obtain the Veteran's vocational rehabilitation folder, missing claims, Veteran's Claim Assistance Act (VCAA) letters, notices of disagreement, Statements of the Case, and substantive appeals.  If the missing documents could not be located, the RO was directed to notify the Veteran and his representative and inform them that the documents appeared to have been received but were now missing.  The Veteran was also to be afforded reasonable time to submit additional arguments and contentions pertaining to the issues on appeal. 

To date, a review of the claims file shows that this development has not been completed.  Additionally, there is no indication that the Veteran has been provided a subsequent Supplemental Statement of the Case for these issues.  

Accordingly, the claims file must again be returned to the RO so that the requested development can be completed, to include the provision of a supplemental statement of the case upon reajudication of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall obtain the Veteran's vocational rehabilitation folder.  If unavailable, a negative reply is requested and should be placed in the file. 

2. The AOJ shall undertake all steps necessary to locate, obtain, and associate with the Veteran's file the missing claims, VCAA letters, notices of disagreement, Statements of the Case, and substantive appeals.  

If the missing documents cannot be located, the AOJ must notify the Veteran and his representative and inform them that the documents appear to have been received but are now missing.  The Veteran must also be afforded reasonable time to submit additional arguments and contentions pertaining to the issues on appeal. 

3. The AOJ shall contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by any VA health care providers for the claimed skin condition since July 1971.  If the Veteran provides the necessary information, obtain copies of any outstanding clinical records and associate them with the claims file.
  
The AOJ shall obtain from the Salt Lake City VA Medical Center all medical records pertaining to the Veteran's treatment at that facility from January 2008 to December 2010, and from November 2012 to the present.  All records and/or responses received should be associated with the claims file.  The AOJ shall request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the Veteran and his representative must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2015). 

4. The AOJ will then review the Veteran's claims file and 
ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the remand directives another remand will likely result.  See Stegall, 11 Vet. App. at 271.
 
5. The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




